TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00620-CV


In re Maria Maya Hernandez, Relator




ORIGINAL PROCEEDING FROM TRAVIS COUNTY



O R D E R

	Relator Maria Maya Hernandez has filed a petition for writ of prohibition or
alternatively, writ of injunction.  Relator has also filed a motion for emergency relief, seeking to halt
an eviction scheduled for 9:00 a.m. Wednesday, October 31, 2007, to protect our jurisdiction to
decide the petition and to protect our jurisdiction over the underlying appeal, currently docketed in
this Court as cause number 03-07-524-CV, Maria Hernandez v. Harvey Ashton Wilson. (1)  The Court
may, on motion of a party or on its own motion, "without notice grant any just relief pending the
court's action on the petition."  See Tex. R. App. P. 52.10(b).  The Court also has jurisdiction to
protect its jurisdiction over the subject matter of an appeal.  See Tex. Gov't Code Ann. § 22.221(a)
(West 2004); In re Shields, 190 S.W.3d 717, 718 (Tex. App.--Dallas 2005, orig. proceeding); In re
Jamilah, No. 14-06-00648-CV, 2006 Tex. App. LEXIS 8366 (Tex. App.--Houston [14th Dist.]
Sept. 26, 2006, orig. proceeding).
	The question on appeal appears to be whether relator/appellant Hernandez has a right
to possession of the property in question during her life, based on the construction of a document
executed by appellee/real party in interest, Harvey Wilson.  Hernandez's eviction would appear to
threaten our jurisdiction over the appeal.  It appearing that we have jurisdiction to protect our
jurisdiction, we will grant the motion for temporary relief and enjoin Hernandez's eviction pending
further action by this Court.
	The motion for emergency relief and petition were filed in our office Tuesday
morning, October 30, 2007, in order to stop an eviction scheduled for Wednesday, October 31 at
9:00 a.m.  Real party in interest Harvey Wilson has ten days to respond to the petition for
prohibition/writ of injunction to argue that a writ of injunction to protect our jurisdiction over the
underlying appeal would be inappropriate and whether a bond should be posted.
	It is ordered this 30th day of October 2007.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
1.        The property in question is located at 206 W. 55th St., Austin, Travis County, Texas.